Title: From James Madison to John Leonard, 28 October 1807
From: Madison, James
To: Leonard, John



Sir.
Dept. of State, Octr: 28. ’07.

Your Consular Bond has been returned to this Department without date, and ought therefore to be replaced.
As Mr. Thorndike is your Partner in trade, I have forborne to make any enquiry as to his circumstances in the expectation that you will be able to substitute for your security some other Gentleman in this Country not liable to such an objection.  You will please to have the Bond transmitted to this Department by the earliest conveyance.
Inclosed you will find a blank bond, and also a copy of the President’s Message, communicated to Congress Yesterday.  I am &c.

James Madison.

